Case 5:18-ap-05006     Doc 23    Filed 04/15/19 Entered 04/16/19 11:01:32         Desc Main
                                 Document Page 1 of 1




                                                                           Dated: April 15th, 2019




                         UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA


In Re: LARRY EDWARD WOOD and                             Case No. 5:18-bk-50048
       JESSICA ANN WOOD,                                 Chapter 7
             Debtors/Plaintiffs,                         Adv. Proc. No. 5:18-ap-5006

v.

       U.S. DEPARTMENT OF HOUSING AND
       URBAN DEVELOPMENT (HUD),
             Defendant.


                                    JUDGMENT ORDER

       In accordance with the Memorandum Opinion and Order (Document 19) entered in the
above-styled matter, the Court ORDERS that judgment be entered in favor of the Plaintiffs and
against the Defendant in the amount of $6,086.00, and that this case be DISMISSED and
STRICKEN from the docket.
                                             xxxxxx copy of this Judgment Order to counsel
       The Court DIRECTS the Clerk to send a certified
of record.


PREPARED BY:                                      APPROVED BY:

/s/William R. Wooton________                      /s/Fred B. Westfall, Jr.___________
William R. Wooton, Esquire                        Fred B. Westfall, Jr., Esquire
(WVSB No. 4139)                                   (WVSB No. 3992)
WOOTON & WOOTON                                   Assistant United States Attorney
210 Main Street                                   Attorney for United States
Beckley, WV 25801                                 Department of Housing and
Phone No. (304) 253-2222                          Urban Development (HUD)
Fax No. (304) 255-5041                            P.O. Box 1713
                                                  Charleston, WV 25326
                                                  Phone No. (304) 345-2200
                                                  Fax No. (304) 347-5443
